ORDER

PER CURIAM.
Kenny Woods (“Defendant”) appeals from a judgment in the Circuit Court of the City of St. Louis finding Defendant guilty of assault in the first degree, armed criminal action and violation of an order of protection. Defendant argues two points on appeal. First, Defendant claims that the trial court erred in admitting evidence that Defendant previously choked Victim because it was evidence of uncharged misconduct that was not logically or legally relevant to the case. Second, Defendant argues that the trial court clearly erred in admitting the 911 tape over defense counsel’s hearsay objection because it violated Defendant’s right to confrontation because the neighbor heard on the tape did not testify.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).